NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 7/6/2022:
The amendment to claim 6 is acknowledged and accepted.
The amendment to the abstract is acknowledged and accepted.  In view of the amendment, the objection to the abstract in the office action dated 5/26/2022 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,521,632 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-5

Allowable Subject Matter
Claims 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, prior art fails to teach or reasonably suggest, either singly or in combination, a plurality of second items removably connected to the first item, each of the plurality of second items including a front side and a back side opposite the front side, wherein a second computer-readable code associated with the first level entity and destination information associated with one of a plurality of third level entities are disposed on the front side, and printed material disposed on the back side, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stier et al. (US 2010/0059583) discloses a first item (mailer 152) having an address of a first entity (original return address 122) and a destination information associated with a second level entity  on a section portion (original mailing address 120), and second item (reply post card 114) that is removably connected to the first item and that includes destination information (recipient mailing address 140) associated with a third level entity (third party recipient) on a front side, and the second item can have printed material disposed on a back side ([0016], [0017], Figs. 1 and 2).


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876